IN THE
                          TENTH COURT OF APPEALS

                                No. 10-11-00055-CV

CITIZENS ENTERPRISES, INC., AND
MOHAMMAD SIDDIQUE,
                                                            Appellants
v.

HEAVEN SENT PIZZA, LP,
                                                            Appellee


                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 48264


                          MEMORANDUM OPINION


      The parties in this appeal have filed a joint motion to dismiss the appeal,

pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, after making a

complete settlement of all claims in the underlying case.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a).



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 22, 2011
[CV06]




Citizens Enterprises, Inc. v. Heaven Sent Pizza, L.P.   Page 2